McKAY, Circuit Judge,
concurring:
While I concur in the court’s opinion, I add this concurring statement to emphasize my understanding of the narrow scope of the court’s ruling.
The individual defendants in this case are being sued in their representative capacity as officers of the tribe. As such they do not enjoy absolute immunity from suit. Santa Clara Pueblo v. Martinez, 436 U.S. 49, 59, 98 S.Ct. 1670, 1677, 56 L.Ed.2d 106 (1978). However, every suit that seeks to enjoin an officer acting in his representative capacity raises the question of whether relief granted against the officer will not in effect grant relief against the sovereign because the sovereign can only act through its agents. Larson v. Domestic & Foreign Corp., 337 U.S. 682, 688, 69 S.Ct. 1457, 1460, 93 L.Ed. 1628 (1949). If such would be the result “then the suit is barred ... because it is, in substance, a suit against the [sovereign] over which the court, in the absence of consent, has no jurisdiction.” Id.
The narrow exception to that rule is invoked, as noted by the court, “[w]hen the complaint alleges that the named officer defendants have acted outside the amount of authority that the sovereign is capable of bestowing.”1 Ante at 574. Were it not for such an allegation in this case, the sovereign immunity of the tribe would extend to its officers.
The exception enumerated above, however, has no application to those cases where plaintiffs claiming a breach of a common law duty attempt to avoid sovereign immunity by suing the officers of the sovereign. Merely being wrong or otherwise actionable does not take an action outside the scope of immunity. As the Supreme Court held in Larson v. Domestic & Foreign Corp.,
[I]f the actions of an officer do not conflict with the terms of his valid statutory authority, then they are the actions of the sovereign, whether or not they are tor-tious under general law, ... [furthermore,] the action itself cannot be enjoined or directed, since it is ... the action of the sovereign.
337 U.S. at 695, 69 S.Ct. at 1464.
Similarly, a plaintiff claiming breach of contract cannot avoid a tribe’s sovereign immunity by suing tribal officers. Kenai Oil and Gas v. Department of Interior, 522 F.Supp. 521, 531 (D.Utah 1981), aff’d and remanded, 671 F.2d 383 (10th Cir.1982).
Inasmuch as the decision on remand will turn on the amount of authority that the sovereign is capable of bestowing, it is important to note several recent decisions of the Supreme Court which outline the attributes and scope of tribal sovereignty.
In Montana v. United States, 450 U.S. 544, 101 S.Ct. 1245, 67 L.Ed.2d 493 (1981), the Court addressed the issue of the extent to which a tribe could exercise civil authority over non-Indians on lands owned in fee *577by non-Indians located within the bounds of their reservation. Although the Court held that the tribe could not prohibit non-Indians from hunting or fishing on the fee lands, the Court noted that Indian tribes have
inherent sovereign power to exercise some forms of civil jurisdiction over non-Indians on their reservations, even on non-Indian fee lands. A tribe may regulate, through taxation, licensing, or other means, the activities of nonmembers who enter consensual relationships with the tribe or its members through commercial dealing, contracts, leases, or other arrangements. A tribe may also retain inherent power to exercise civil authority over the conduct of non-Indians on fee lands within its reservation when that conduct threatens or has some direct effect on the political integrity, economic security or the health or welfare of the tribe.
450 U.S. at 565-66, 101 S.Ct. at 1258 (citations omitted).
Less than a year later in Merrion v. Jicar-illa Apache Tribe, 455 U.S. 130, 102 S.Ct. 894, 71 L.Ed.2d 21 (1982), the Court amplified its treatment of tribal authority to tax noting that “[t]he power to tax is an essential attribute of Indian sovereignty because it is a necessary instrument of self-government and territorial management.” Id. at 901. Furthermore, the Court reiterated that “[o]nly the Federal Government may limit a tribe’s exercise of its sovereign authority.” Id. at 907.
New Mexico v. Mescalero Apache Tribe, — U.S. —, 103 S.Ct. 2378, 76 L.Ed.2d 611 (1983), is the Court’s most recent pronouncement on tribal sovereignty and self-government. In Mescalero the Court held that the State of New Mexico could not enforce its hunting and fishing regulations within the boundaries of the reservation. In arriving at that decision, the Court emphasized that
both the tribes and the Federal Government are firmly committed to the goal of promoting tribal self-government, a goal embodied in numerous federal statutes. We have stressed that Congress’ objective of furthering tribal self-government encompasses far more than encouraging tribal management of disputes between members, but includes Congress’ overriding goal of encouraging “tribal self-sufficiency and economic development.” In part as a necessary implication of this broad federal commitment, we have held that tribes have the power to manage the use of its territory and resources by both member and nonmembers, to undertake and regulate economic activity within the reservation, and to defray the cost of governmental services by levying taxes.
Id. at 2386-87 (citations and footnotes omitted).
Thus, the Sac and Fox Tribe is possessed of substantial sovereign authority and rights of self-government. That fact has significant impact on the issues to be decided on remand because the immunity enjoyed by the tribal officers will only be limited to the extent that they “acted outside the amount of authority that the sovereign is capable of bestowing.”
Since the response to the merits of the complaint in this case has yet to be filed, the application of these principles properly should be applied in the first instance by the trial court as we have determined.

. Similarly, sovereign immunity does not extend to an official when the official is acting as an individual or outside the scope of those powers that have been delegated to him. Larson v. Domestic & Foreign Corp., 337 U.S. 682, 689-90, 69 S.Ct. 1457, 1461, 98 L.Ed. 1628 (1949). The case at bar, however, is mainly concerned with the allegation that the Sac and Fox Tribe did not have the authority to make the delegations to their officers.